Citation Nr: 1828792	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-31 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a traumatic brain injury (TBI).

2.  Entitlement to an effective date prior to March 31, 2010, for the award of service connection for post-operative left knee trauma residuals to include patellar tendon tear residuals with left quadricep release (hereinafter left knee disability), to include whether clear and unmistakable error (CUE) was committed in a January 2004 rating decision that denied a claim of service connection for a left knee disability.  

3.  Entitlement to service connection for right knee disability. 

4.  Entitlement to service connection for a bilateral hip disability. 

5.  Entitlement to service connection for a lumbar spine disability. 

6.  Entitlement to service connection for a bilateral shoulder disability. 

7.  Entitlement to service connection for gulf war syndrome (GWS) manifested by aches, pains, and fatigue.

8.  Whether new and material evidence has been received with respect to claim of service connection for right heel bone spurs.  

9.  Whether new and material evidence has been received with respect to claim of service connection for a left foot disorder.  

10.  Entitlement to an increased evaluation for a cervical spine disability.  

11.  Entitlement to an increased evaluation for an internal hemorrhoid disability.


REPRESENTATION

Veteran represented by:	James A. McElfresh, II, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1983 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and May 2017 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a left knee disability, effective March 31, 2010, and awarded service connection for TBI, respectively.  The Veteran timely appealed the effective date for the award of service connection for his left knee disability and increased evaluation claim for TBI.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2015, as to solely the effective date issue for the left knee disability, and a transcript of that hearing is of record.  

The Veteran perfected his appeal for increased evaluation for his TBI disability in a June 2017 substantive appeal, VA Form 9.  The Veteran, however, did not request a hearing before a Veterans Law Judge as to that issue.  Accordingly, the Board will assume jurisdiction over that claim at this time and will address that issue below.  

However, the Board observes that the Veteran has also perfected an appeal of claims of entitlement to increased evaluations for left ankle and left knee disabilities.  In the October 2015 substantive appeal, VA Form 9, the Veteran requested a hearing before a Veterans Law Judge as to those issues.  As a requested hearing on those issues is pending scheduling, they will not be addressed herein.  

Finally, the issue of an earlier effective date for a left knee disability, to include CUE, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  Likewise, the issues of service connection for GWS, right knee, bilateral hip, lumbar spine, and bilateral shoulder disorders, increased evaluations for cervical spine and internal hemorrhoid disabilities, and the petitions for reopening service connection for right heel bone spurs and a left foot disorder are also addressed in the REMAND portion of the decision below and are REMANDED to the AOJ for issuance of a statement of the case. 

The issues of service connection for a psychiatric disorder, headaches, a sleep disorder to include sleep apnea (claimed as "yawning"), and a vestibular disorder (claimed as vertigo, dizziness, and balance issues), all to include as secondary to service-connected residuals of TBI has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of a TBI are shown to have a highest level of severity of "1" for the applicable ten facets.


CONCLUSION OF LAW

The criteria establishing an initial evaluation in excess of 10 percent for residuals of a TBI have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran is currently assigned a 10 percent evaluation for residuals of his TBI, effective February 6, 2017.  That evaluation has been assigned under Diagnostic Code 8045.  

Diagnostic Code 8045 provides for the evaluation of traumatic brain injury residuals.  See 38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from traumatic brain injuries and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  

In a January 2017 statement, the Veteran indicated he had a TBI from a fall from a cliff during service.  He stated that he finds that it is sometimes hard to pay attention and he felt like he was in a fog.  He also stated that he had memory loss of past events.  He also reported having a "brain fog," where he felt as if he were looking at his "life as if by third party."  He also felt dizzy sometimes, had trouble concentrating on complicated tasks, and found himself "yawning quite often."  

The Veteran underwent a VA TBI examination in April 2017.  During that examination, the Veteran was diagnosed with residuals of a TBI.  During the examination, the Veteran reported cognitive dysfunction, to include poor memory; he stated that he forgets names, dates, schedules, appointments, and conversations.  He also reported having a difficulty retaining complicated materials.  He misplaced items, like his keys, wallet, and phone.  He could not remember movies that he has seen, or being at an event like a basketball game; he recalled an incident regarding attending a retirement party for a colleague in 2003 that he does not remember attending, although pictures indicate that he was clearly there.  He also described poor attention and concentration, that his mind tended to wander, and that he did not always feel fully alert.  He also reported a "brain fog," where he felt like he was a third party watching himself carrying out his life.  He further reported poor mental stamina, stating that his mind easily became exhausted leading to crankiness by the end of the day.  He processed information at a normal speed, although his cognitive problems persisted and remained stable.  He compensated by writing information down.  

On examination, the examiner noted that the Veteran was "not found to have clinically significant problems with executive functions such as planning, organizing, prioritizing, self-monitoring, problem solving, or setting goals."  The examiner further found that the Veteran did not have "clinically significant findings of seizures, headache disorder, dizziness, hypersensitivity to light and sound, vision problems, cranial nerve dysfunction, decreased sense of taste or smell, hearing loss, tinnitus, speech or swallowing difficulties, weakness or paralysis, numbness or paresthesias or other sensory changes, relevant pain, bladder problems, bowel problems, erectile dysfunction, difficulty walking or mobility problems, balance or coordination problems, fatigue, malaise, autonomic dysfunction, endocrine dysfunction, psychiatric symptoms, or neurobehavioral impairment."  He did not use any assistive devices for walking and he performed all basic and instrumental activities of daily living.  His neurological examination at that time was unremarkable with respect to TBI.  The Veteran was noted to successfully work full-time as a computer systems administrator at that time and to have completed his bachelor's degree in 2009.  

With regards to the specific cognitive facets, the Veteran was noted to have a complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  He had normal judgment, motor activity, visual spatial orientation, and consciousness.  His social interaction was routinely appropriate and he was always oriented to person, time, place, and situation.  He was able to communicate by spoken and written language and to comprehend spoken and written language.  He did not have any subjective symptoms or neurobehavioral effects.  The examiner concluded that the Veteran's TBI residuals did not impact his ability to work.  

Based on the foregoing evidence, an evaluation in excess of 10 percent for residuals of a TBI must be denied.  

With regards to the specific criteria facets under Diagnostic Code 8045, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Specified, the Board finds the following:

(1) Memory, Attention, Concentration, Executive Functioning: The Veteran is assessed a "1" for a complaint of mild memory loss, attention, concentration, or executive functionings, but without objective evidence on testing.  

While the Board acknowledges the Veteran's statements that he has moderate memory loss, including trouble with retaining complicated material, poor concentration and attention, misplacing items, memory loss including names, dates, or being at events, mental exhaustion, and a "brain fog," the Veteran is not competent to render an opinion as to the severity of his memory, attention, concentration, and executive functioning in this case, as he does not have the requisite medial expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Rather, the Veteran reported all of those noted symptoms during his April 2017 VA examination, the same symptoms reported in his January 2017 statement that the VA examiner reviewed and considered.  Based on the testing done during the VA examination, the examiner found only a mild memory loss, attention, concentration, or executive functioning without any objective evidence on examination.  Objective evidence of of memory impairment on objective testing is required in order to assign a higher evaluation in this case.  The April 2017 VA examination does not show any objective evidence of memory, attention, concentration, or executive functioning deficits, and the Board finds this evidence to be the most probative evidence of record.  Accordingly, the Board finds that the evidence of record warrants a "1" for this TBI facet.  

(2) Judgment: The Board finds that the Veteran's judgment is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the Veteran demonstrates mildly impaired judgment, including for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  At no time throughout the appeal period has the Veteran demonstrated mildly impaired judgment.  Thus, the Board is unable to assign a higher level of severity for this facet.

(3) Social Interaction: The Board finds that the Veteran is routinely able to socially interact appropriately throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the Veteran's demonstrates social interaction that is occasionally inappropriate.  At no time throughout the appeal period is the Veteran deemed to be even slightly inappropriate in his social interactions by any treating physician or examiner; nor does the Veteran assert that he has any inappropriate behavior during the appeal period.  The Board is therefore unable to assign a higher level of severity for this facet.

(4) Orientation: The Board finds that the Veteran's orientation is always oriented to person, time, place and situation throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A review of the evidence shows that the Veteran has also been consistently evaluated as oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless there is evidence of being occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation.  Thus, the Board cannot assign a higher level of severity for this facet.

(5) Motor Activity: The Board finds that the Veteran's motor activity is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A higher level of severity of "1" is not warranted unless the evidence demonstrates that his motor activity is mostly normal, but mildly slowed at times due to apraxia.  The evidence demonstrates that the Veteran's motor activity throughout the appeal period is normal without any apraxia.  Thus, the Board is unable to assign a higher level of severity for this facet.

(6) Visual Spatial Orientation: The Board finds that the Veteran's visual spatial orientation is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the evidence demonstrates mild impairment, such as occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, but is able to use a Global Positioning System (GPS).  Based on the above record, the Veteran is not shown to be mildly impaired in his visual spatial orientation; in fact, all of the evidence demonstrates that his visual spatial orientation throughout the appeal period was normal.  Thus, the Board is unable to assign a higher level of severity for this facet.

(7) Subjective Symptoms: The Board finds that the Veteran's subjective symptoms do not interfere with his work, instrumental activities of daily living, or work, family or other close relationships, throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless there are three or more subjective symptoms that mildly interfere with those areas of the Veteran's functioning, such as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, and hypersensitivity to light and/or sound.  

Although the Veteran has "tinnitus, such has been separately service connected as an independent disability related to noise exposure during military service.  Consequently, the Veteran's tinnitus has already been evaluated separately and therefore cannot be contemplated for evaluation under this facet.  See 38 C.F.R. § 4.14.  Additionally, insofar as the Veteran has claimed secondary or other subjective symptomatology such as headaches and dizziness, the Board has referred those claimed symptoms for appropriate action as noted in the Introduction.  

Nevertheless, the evidence of record at this time indicates that there were no other subjective symptoms associated with the Veteran's TBI, to include headaches, dizziness, yawning/sleep impairment, as found by the April 2017 VA examiner.  The Board finds that such evidence is the most probative evidence of record at this time.  

The Veteran's other noted symptomatology are related to cognitive impairments such as concentration and memory issues, which were addressed by the facet above.  Accordingly, the Board finds that the most probative evidence of record does not demonstrate that the Veteran's TBI residuals manifest any other subjective symptoms throughout the appeal period.  Thus, the Board is unable to assign a higher level of severity for this facet.

(8) Neurobehavioral Effects: The Board finds that the Veteran's neurobehavioral effects do not interfere with workplace or social interaction, throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.

A higher level of severity of "1" is not warranted unless the Veteran's neurobehavioral effects occasionally interfere with workplace or social interaction, or both, but does not preclude them; examples of neurobehavioral effects include irritability, impulsivity, unpredictability, lack of motivation, verbal or physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired aware of disability.  

In this case, the Veteran is not shown to have any of the above neurobehavioral effects that are unaccounted for.  Although the Veteran is complained of some crankiness or irritability, it does not appear that the Veteran experiences any interference with his workplace or social interactions throughout the appeal period as a result of any of the above factors.  The Veteran additionally is employed at the as a computer systems administrator throughout the appeal period, and the examiner found that the Veteran's TBI residuals did not impact his ability to work.  The Board finds this evidence to be the most probative evidence of record.  The Board is therefore unable to assign a higher level of severity for this facet.

(9) Communication: The Board finds that the Veteran's communication is able to communicate by and to comprehend spoken and written language throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A higher level of severity of "1" is not warranted unless comprehension or expression, or both, of either spoken or written language is only occasionally impaired, and the Veteran is able to communicate complex ideas.  No such occasional impairment in either spoken or written language, in either comprehension or expression, is shown throughout the appeal period, nor is the Veteran unable to communicate complex ideas throughout the appeal period.  Thus, the Board is unable to assign a higher level of severity for this facet.

(10) Consciousness: The Board finds that the Veteran's consciousness is normal throughout the appeal period, as demonstrated in the above evidence.  Such corresponds to a "0" score for this facet, and does not result in an evaluation in excess of that currently assigned.  

A higher level of severity of "Total" is not warranted unless there is evidence of persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  The Veteran is clearly not in a persistently altered state of consciousness throughout the appeal period.  Thus, the Board is unable to assign a higher level of severity for this facet.

In short, the Veteran has been assigned a "1" as the highest severity level with regards to any of the ten facets, as discussed above.  Such commensurates to 10 percent evaluation under Diagnostic Code 8045, and therefore, an evaluation in excess of 10 percent for the Veteran's residuals of TBI must be denied at this time.  See 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 10 percent for residuals of a TBI is denied.  


REMAND

Turning to the left knee earlier effective date/CUE claim, during the June 2015 hearing, the Veteran and his representative asserted CUE in a prior rating decision denying his award of service connection.  The record also reflects that the Veteran and his representative filed a January 2012 motion alleging CUE in the January 2004 rating action and, that same month, the AOJ issued a determination that it could both "not accept" the motion and that the motion must "be denied" due to lack of specification of "the factual or legal errors at issue."  

The Board notes that the AOJ has never addressed the merits of the Veteran's asserted CUE in any adjudicatory document.  Given the Veteran and his representative asserted CUE during the June 2015 hearing and the AOJ has never addressed the merits of this assertion, the Board must remand the earlier effective date claim for a left knee disability in order for the AOJ to address the merits of the CUE motion in the first instance.  

The record also reflects that a December 2013 rating decision denied several issues -service connection for GWS, right knee, bilateral hip, lumbar spine, and bilateral shoulder disorders, increased evaluations for cervical spine and internal hemorrhoid disabilities, and the petitions to reopen claims for service connection for right heel bone spurs and a left foot disability.  The Veteran submitted a timely notice of disagreement, VA Form 21-0958, as to those issues in December 2013.  Although the AOJ subsequently readjudicated those claims in an August 2014 rating decision, it has yet to issue a Statement of the Case (SOC).  Remand is necessary for the AOJ to issue a SOC as to all of the above noted issues.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a SOC with regard to: the claims of service connection GWS, right knee, bilateral hip, lumbar spine, and bilateral shoulder disorders, and claims for increased evaluations for cervical spine and internal hemorrhoid disabilities; and, the petitions to reopen claims for service connection for right heel bone spurs and a left foot disorder.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for entitlement to an effective date prior to March 31, 2010, for the award of service connection for left knee disability, to include whether CUE was committed in a January 2004 rating decision that denied a claim of service connection for a left knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


